DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Letter Restarting Period for Response
3.	The current correspondence is in response to the telephonic interview of February 23, 2021 with the Applicant’s Representative; discussion as held regarding claims 4-6 and 8 which should have been objected to for being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments/Remarks
4.	Applicant’s arguments, see pgs. 6-9, with respect to the allowance of the current application at this time have been fully considered but are not persuasive.
The amendments have resolved the 112 issues and those rejections have been withdrawn.
New prior art combinations of prior art are presented for claims 1-3, 7, 9-11, and 13 as necessitated by the amendments and arguments directed solely to the previously utilized references are now moot. Claims 4-6, 8, 12, and 14-15 are objected and indicated to contain allowable subject matter, claims 16 and 18-21 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as obvious over Gossner et al. (US 2017/0125556 A1), hereinafter as Gossner, in view of Burghartz (US 5,583,059 B1), in view of Yin et al. (US 2015/0318354 A1), hereinafter as Yin.


Claim 1, Gossner discloses a method (see Figs. 7A-D) comprising:
performing a dopant implantation (see Fig. 7A and [0082] “A heavily doped region 40 is formed in the area opened with the first mask layer 220.”) in a substrate (see Figs. 7A-D element 100, see [0081] “substrate 100”) to form a doped region in the substrate, the substrate further comprising a region outside of the doped region (see Figs. 7A-D area of element 100 outside of element 40);
forming a first patterned mask layer (see Figs. 7A-D element 230, see [0083] “second mask layer 230”) over the doped region;
epitaxially growing an epitaxial layer (see Figs. 7A-D element 30, see [0083] “A channel region 30 is epitaxially grown on the exposed substrate 100 not covered by the second mask layer 230.”) over the doped region and the region outside of the doped region using the first patterned dielectric layer as a mask (see Fig. 7B);
forming a second patterned dielectric layer over the epitaxial layer (see Fig. 7D left element 80); and
forming a gate stack (see Fig. 7D element 55 and 70, see [0084] “gate dielectric 55 and the gate electrode 70”) between the first patterned dielectric layer and the second patterned dielectric layer, the gate stack physically contacting the epitaxial layer.
	Gossner does not explicitly disclose the first patterned mask layer is dielectric; forming the gate stack between the first patterned dielectric layer and the second patterned dielectric layer.
	Burghartz discloses a dielectric material patterned mask (see Column 6 lines 32-34 “The regions where nFets and pFets are formed must be protected during the Si/SiGe epitaxial step by a dielectric mask”).
	The dielectric material of the patterned mask used during the epitaxial growth step of Burghartz is incorporated as the dielectric material of the patterned mask used during the epitaxial growth step of Gossner. The combination discloses the first patterned mask layer is dielectric.
dielectric as taught by Burghartz as the first patterned mask layer is dielectric of Gossner because the combination provides protection for the transistor during the epitaxial growth process such that the epitaxial layer is selectively grown in desired areas (see Burghartz Column 6 lines 32-34); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known mask material during epitaxial growth of a semiconductor material for another to obtain predictable results of a dielectric material mask.
	Gossner and Burghartz combined do not appear to explicitly disclose forming the gate stack between the first patterned dielectric layer and the second patterned dielectric layer.
	Yin discloses a gate spacer is used as a mask to form trenches and epitaxially grow semiconductor regions of a transistor (see [0013 & 0030] “the fins 1F are etched with the gate spacer 5 as a mask to form source/drain trenches, and raised source/drain regions 1S and 1D are formed in the source/drain trenches by epitaxy”).
	The use of the gate spacer and mask with a single same element as taught by Yin is incorporated as the gate spacer and mask with a single same element of Gossner. The combination discloses forming the gate stack between the first patterned dielectric layer and the second patterned dielectric layer (see Gossner Figs. 7C-D the forming of right gate spacer element 80 would be by etching a portion of the mask element 230 which was used during epitaxial growth of element 30 such that the gate stack elements 55 & 70 is formed between right element 80 and left element 80).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate forming the gate stack between the first patterned dielectric layer and the second patterned dielectric layer as taught by Yin as forming the gate stack between the first patterned dielectric layer and the second patterned dielectric layer in the combination of Gossner and 

7.	Regarding Claim 2¸ Gossner, Burghartz, and Yin disclose the method of claim 1, wherein a first edge of the gate stack is aligned with an edge of the doped region (see Gossner Fig. 7D first left edge of the gate stack is aligned with a left edge of the doped region).

8.	Regarding Claim 3¸ Gossner, Burghartz, and Yin disclose the method of claim 2, wherein a second edge of the gate stack opposite the first edge is aligned with an edge of the epitaxial layer (see Gossner Fig. 7D second right edge of the gate stack opposite the first left edge is aligned with a right edge of the epitaxial layer).

9.	Regarding Claim 7¸ Gossner, Burghartz, and Yin disclose the method of claim 1, wherein a sidewall of the first patterned dielectric layer is aligned with an edge of the epitaxial layer (see Gossner Fig. 7D a left sidewall of the first patterned dielectric layer element 80 is aligned with a right edge of the epitaxial layer element 30), and wherein a sidewall of the second patterned dielectric layer is aligned with an edge of the doped region (see Gossner Fig. 7D a right sidewall of the second patterned dielectric layer left element 80 is aligned with a left edge of the doped region element 40).

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as obvious over Murthy et al. (US 2012/0153387 A1), hereinafter as Murthy, in view of Matsumoto (US 2012/0104509 A1), hereinafter as Matsumoto.

11.	Regarding Claim 9, Murthy discloses a method (see Figs. 3A-J) comprising:
a substrate (see Figs. 3A-J element 300, see [0033] “substrate 300”);
forming a first patterned dielectric layer (see Fig. 3C right element 310, see [0034] “spacers 310”);
after forming the first patterned dielectric layer, recessing the doped region to form a recess (see Figs. 3C-E and [0037] “FIG. 3D illustrates the substrate 300 after the dry etch process has been carried out” and see [0038] “As best shown in FIG. 3E, the wet etching 212 causes edges of the source region cavity 312 and its epi-tip region 312A, as well as the drain region cavity 314 its epi-tip region 314A”);
after recessing the doped region, epitaxially growing an epitaxial layer (see Fig. 3G element 318, see [0041] “the source and drain region cavities 312/314 along with their respective tip regions 312A/314A are filled with in situ boron doped silicon germanium to form source region 318 (along with epi-tip 318A) and drain region 320 (along with drain epi-tip 320A)” and “the boron doped silicon germanium fill, which may be epitaxially deposited”) in the recess;
forming a second patterned dielectric layer (see Figs. 3C & F left element 310) over the epitaxial layer (see Fig. 3F left element 310 is over element 318;
Note, the manner in which the claim is currently recited does not require that the second patterned dielectric layer is formed after forming the epitaxial layer); and
forming a gate stack (see Fig. 3J gate stack elements 324 & 326 and [0047] “high-k gate dielectric layer 324 and a metal gate electrode 326” ) between the first patterned dielectric layer and the second patterned dielectric layer (see Fig. 3J);
Murthy does not explicitly disclose performing a dopant implantation in the substrate to form a doped region in the substrate, the substrate further comprising a region outside the doped region; forming the first patterned dielectric layer over the doped region.
	Matsumoto discloses (see Figs. 1-4C) performing a dopant implantation (see Fig. 2A performing a dopant implantation for doped region element 13, see [0055] “an N well region 13 is formed in the active region of the Pfet region” and see [0083]) in the substrate (see Fig. 1 element 212, see [0055] “a semiconductor base 11 formed from, for example, a silicon substrate”) to form a doped region in the substrate (see Fig. 2A element 13), the substrate further comprising a region outside the doped region (see Fig. 2A region outside element 13); forming the first patterned dielectric layer (see Fig. 2C rightmost element 21) over the doped region (see Fig. 2C).
	The doped well in the substrate as taught by Matsumoto is incorporated as a doped well in the substrate of Murthy. The combination discloses performing a dopant implantation in the substrate to form a doped region in the substrate, the substrate further comprising a region outside the doped region; forming the first patterned dielectric layer over the doped region.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate performing a dopant implantation in the substrate to form a doped region in the substrate, the substrate further comprising a region outside the doped region; forming the first patterned dielectric layer over the doped region as taught by Matsumoto as performing a dopant implantation in the substrate to form a doped region in the substrate, the substrate further comprising a region outside the doped region; forming the first patterned dielectric layer over the doped region of Murthy because the combination provides control over the electrical properties of the 

12.	Regarding Claim 10¸ Murthy and Matsumoto disclose the method of claim 9, wherein an upper surface of the epitaxial layer is level with an upper surface of the doped region (see Murthy Fig. 3J an upper surface of the epitaxial layer element 318 which is in physical contact with element 324 is level with an upper surface of the doped well region incorporated from Matsumoto).

13.	Regarding Claim 11¸ Murthy and Matsumoto disclose the method of claim 9, wherein the gate stack is formed in physical contact with the epitaxial layer (see Murthy Fig. 3J the gate stack element 324 & 326 formed in physical contact with the epitaxial layer element 318).

14.	Regarding Claim 13¸ Murthy and Matsumoto disclose the method of claim 12, wherein the gate stack is formed in physical contact with the first patterned dielectric layer and the second patterned dielectric layer (see Fig. 3J), the first patterned dielectric layer and the second patterned dielectric layer each comprising a single continuous material (see Fig. 3J).






Allowable Subject Matter
15.	Claims 16 and 18-21 are allowed.

16.	Claims 4-6, 8, 12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reason for indicating allowable subject matter:

The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

17.	Claim 4, “recessing the doped region to form a recess prior to epitaxially growing the epitaxial layer, wherein the epitaxial layer is grown in the recess” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 4 incorporate the same allowable subject matter.

18.	Claim 6, “recessing the doped region and the region outside of the doped region to form a recess prior to epitaxially growing the epitaxial layer, wherein the epitaxial layer is grown in the recess” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 6 incorporate the same allowable subject matter.



Claim 8, “a first contact extending through the first patterned dielectric layer, wherein the first contact is coupled to the doped region, and forming a second contact extending through the second patterned dielectric layer, wherein the second contact is coupled to the epitaxial layer” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 8 incorporate the same allowable subject matter.

20.	Claim 12, “forming a first contact extending through the first patterned dielectric layer and coupled with the doped region, and forming a second contact extending through the second patterned dielectric layer and coupled with the epitaxial layer” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 12 incorporate the same allowable subject matter.

21.	Claim 15, “recessing the region outside the doped region” – as instantly claimed and in combination with the additionally claimed limitations.

22.	Claim 16, “depositing a first dielectric layer over the substrate; patterning the first dielectric layer to form a patterned first dielectric layer over the doped region; etching a portion of the substrate to form a recess using the patterned first dielectric layer as a mask, wherein the portion of the substrate comprises a portion of the doped region; epitaxially growing an epitaxial layer in the recess; depositing a second dielectric layer over the epitaxial layer; patterning the second dielectric layer to form a patterned second dielectric layer; and forming a gate stack between the patterned first dielectric layer and the patterned second dielectric layer, the gate stack physically contacting the epitaxial layer” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 16 incorporate the same allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/S.P/Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818